Citation Nr: 1613370	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma/bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted an increased rating of 30 percent for asthma/bronchitis effective October 9, 2007.  The RO continued the rating in a January 2009 rating decision.  The Veteran's claims file is now in the jurisdiction of the Indianapolis, Indiana RO. 

An August 2013 Board decision remanded the case for additional development.

The Board finds that the Veteran is represented by the Disabled American Veterans (DAV).  The Veteran's case was originally certified to the Board in April 2013.  Following development conducted by the Appeals Management Center pursuant to the Board's August 2013 Remand, the Board advised the Veteran of its receipt of his case in March 2014.  In February 2016, the Veteran filed a new formal claim seeking service connection for a psychiatric disability and submitted a new 21-22 executed in favor of The American Legion.  To the extent that the new filing may be construed as a request for a change in representation in the current appeal, the Board finds that this request for a change in representation is not timely and the Veteran has not demonstrated good cause for the delay in filing a timely request.  Accordingly, for purposes of the decision hereinbelow, the Board denies the Veteran's request for a change in representation (i.e., the Board does not recognize any change in representation with regard to the present appeal).  However, the Veteran's request for change in representation is referred to the RO for the appropriate action.  38 C.F.R. § 20.1304(b) .


FINDINGS OF FACT

1. From October 9, 2007 to September 25, 2008 the Veteran's asthma/bronchitis required intermittent courses of systemic corticosteroids. 

2. From September 26, 2008 the Veteran's chronic bronchitis symptoms required outpatient oxygen treatment.   


CONCLUSIONS OF LAW

1.  From October 9, 2007 to September 25, 2008, a 60 percent rating for asthma/bronchitis (but no higher) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 , 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2015).

2.  From September 26, 2008, a 100 percent rating for chronic bronchitis is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6600 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist 

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A letter sent to the Veteran in December 2007 provided compliant notice.  Notably, the Veteran submitted a signed VCAA acknowledgment letter in January 2008.   

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes reports of January 2008, February 2013, and January 2014 VA examinations; private treatment records; VA treatment records, and evidence submitted by the Veteran, including his lay statements.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in January 2008, February 2013, and January 2014.  The Board finds these examinations adequate because, as will be shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and describes the claimed disabilities in sufficient detail to allow the Board to make a fully informed determination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that VA must provide an examination that is adequate for rating purposes). 

An August 2013 Board decision remanded the case for a VA examination medical opinion clarifying the treatment and nature of the Veteran's respiratory disabilities and procurement of outstanding treatment records.  The requested VA medical opinion was issued in January 2014 and outstanding VA treatment records were associated with the claims file.  Thus, the Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

General Legal Principles

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The assignment of a particular Diagnostic Code depends wholly on the facts of the particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Analysis 

From October 9, 2007 to September 25, 2008  

The Veteran contends that his service-connected respiratory disability is more severe than is contemplated by the current rating.  In a March 2008 statement, the Veteran further contended that his disease was misdiagnosed as asthma and chronic bronchitis and was now correctly diagnosed as sarcoidosis.  

Respiratory illnesses are rated under 38 C.F.R. Sections 4.96 and 4.97.  Section 4.96(a) provides, "Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, rating under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. . . ."  38 C.F.R. § 4.96(a). 

The Veteran's asthma/bronchitis is service-connected and is currently rated as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015) for bronchial asthma.  

Diagnostic Code 6602 provides for a 10 percent disability rating where pulmonary function tests (PFTs) show any of the following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80 percent, or where intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent; or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent disability evaluation is warranted where PFTs show any of the following: FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent; or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is warranted where PFTs show any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or where the use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

In 2007, the Veteran was also diagnosed with sarcoidosis, a restrictive lung disease, which is not service-connected.  The February 2013 VA examination and imaging studies showed that the sarcoidosis is not active but may have residuals that contribute to respiratory impairment.  Since the diagnosis of sarcoidosis in 2007, VA and private outpatient records show that clinicians prescribed prednisone on a frequent basis to suppress respiratory exacerbations.  See VA Treatment Records.  The medical evidence was unclear as to whether the steroid was necessary to treat the non service-connected sarcoidosis or whether the steroid was used to reduce inflammation generally for both obstructive and restrictive diseases.  In February 2013, the VA examiner checked a box on the examination report indicating that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medication without further explanation of the history of its use.  The examiner did not address whether the steroid medication was predominantly necessary to treat asthma, COPD, or sarcoidosis individually or in combination.  Thus, the Board remanded the case in August 2013 for a medical opinion clarifying whether the Veteran's past or current use of the steroid prednisone was for the treatment of asthma/bronchitis or for sarcoidosis or for both diseases.  Furthermore, the examiner was asked to address whether sarcoidosis was currently inactive, and if so, whether continued use of prednisone was necessary to treat only asthma/bronchitis or also for any residuals of sarcoidosis.   

The Veteran was afforded a VA examination in January 2014.  With respect to the Veteran's corticosteroid use, the examiner indicated that, "Prednisone usually is given for asthmatic bronchitis and sarcoidosis, since COPD is superimpose[d] to the condition and is [an] aggravating factor therefore [it] may [be] needed more than the time without COPD."  The Board finds the VA examiner's opinions adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale for his opinions, and his opinions were based on examinations and interviews of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  It is clear that the examiner took into consideration all relevant factors in giving his opinions.  

The medical evidence shows that the nature of the Veteran's multiple respiratory disorders makes it difficult to ascribe the Veteran's corticosteroid treatments as solely related to his service-connected or non service-connected disorders.  The Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).
Thus, resolving all reasonable doubts in favor of the Veteran, from October 9, 2007 to September 25, 2008 the Veteran's use of corticosteroid treatment for his asthma/bronchitis warrants a 60 percent disability rating under DC 6602.  Id.  

There is no evidence of PFT results showing any of the following: FEV-1 less than 40 percent predicted, FEV-/FVC less than 40 percent; or more than one attack per week with episodes of respiratory failure, or use of systemic high dose corticosteroids or immuno-suppressive medications are required on a daily basis.  Accordingly, a rating in excess of 60 percent under DC 6602 is not warranted. 

As the Veteran is service connected for asthma/bronchitis, the Board has considered whether a higher rating is warranted under 38 C.F.R. § 4.97, Diagnostic Code 6600.     

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Under 6600, Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, are rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling. 38 C.F.R. § 4.97.

The competent medical evidence of record shows that the Veteran does not meet the rating criteria for a 100 percent rating under DC 6600.  An August 2007 note in the Veteran's VA treatment records shows that the results of the Veteran's pulmonary function tests (PFTs) were as follows:  "Spirometry shows the FVC to be 5.28L which is 95% of predicted and the FEV1 to be 3.71L which is 89% of predicted.  The ratio of FEV1 to FVC is 70."  Similarly, PFT results recorded in the Veteran's January 2008 VA examination showed FEV1 3.40 L with 84% predicted, FVC 4.88L, and FEV1 to FVC ratio of 70%.  The record does not show DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episodes of acute respiratory failure, or use of outpatient oxygen therapy.  Thus, a rating in excess of 60 percent under DC 6600 from October 9, 2007 to September 25, 2008 is not warranted.  

The Board has also considered whether from October 9, 2007 to September 26, 2008, referral for extraschedular consideration is suggested by the record. Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See also 38 C.F.R. § 3.321(b)(1).

With respect to the first prong of Thun, the Veteran reports having difficulty breathing, wheezing, coughing, and chest tightness.  See December 2015 Statement in Support of Claim.  These symptoms were specifically contemplated by the schedular criteria and do not show such an exceptional disability picture that the available schedular evaluations for asthma/bronchitis are inadequate.  Therefore, referral for extraschedular consideration is not warranted. Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Veteran has not asserted, and the record does not show, that his asthma/bronchitis has rendered him unemployable or would render him unemployable if he were to seek employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record.

From September 26, 2008

A review of the Veteran's VA treatment records show that in September 2008, the Veteran underwent a sleep study.  Although he was not diagnosed with obstructive sleep apnea, he did display nocturnal hypoxemia that required the use of supplemental oxygen while sleeping.  In the February 2013 VA examination report, the examiner acknowledged that the Veteran's respiratory condition required outpatient oxygen therapy but did not explain which of his respiratory diseases predominantly caused the need for the oxygen therapy.  

Therefore, in an August 2013 decision, the Board remanded the case for a medical opinion to determine the most appropriate diagnosis for the obstructive disease; specifically, the Board requested an opinion as to whether either chronic bronchitis or COPD is an appropriate current diagnosis for the Veteran's service-connected asthma/bronchitis and an opinion on whether nighttime oxygen therapy is necessary for the service-connected asthma/bronchitis.  

The January 2014 examiner found that the Veteran's COPD was not related to his service-connected asthma/bronchitis but was a result of smoking.  The examiner also indicated that the Veteran did have a diagnosis of chronic bronchitis related to his service connected asthma/bronchitis.  "Since the Veteran has both [chronic bronchitis and COPD] therefore his doctor ordered home oxygen.  COPD is the one that predominantly requires oxygen."  Although the examiner notes that COPD is not service-connected and it is the disorder that "predominantly" requires oxygen, the examiner does not rule out that oxygen is also used to treat the Veteran's service-connected chronic bronchitis.  Thus, resolving all reasonable doubt in favor of the Veteran, under DC 6600, use of home oxygen requires a 100 percent rating.  
A September 26, 2008 VA treatment note indicates that on that date, the Veteran was recommended for home oxygen use.  Thus, the Board finds that September 26, 2008 is the earliest date upon which it is factually ascertainable that the Veteran experienced a worsening of symptoms.  In sum, from September 26, 2008, a 100 percent rating is warranted. 

	(CONTINUED ON NEXT PAGE)










ORDER

Entitlement to a 60 percent disability rating (but no higher) from October 9, 2007 to September 25, 2008 for asthma/bronchitis is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a 100 percent disability rating from September 26, 2008 for asthma/bronchitis is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


